Title: To Thomas Jefferson from Dabney Carr, 16 January 1807
From: Carr, Dabney
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Charlottesville Janry 16th 1807.
                        
                        A bond of Mr Perry’s to Mrs Carter, for the hire of some negroes, has been put into my hands for
                            collection—to discharge this, he has drawn the inclosed draft on you—If it be correct, you will be so good as to accept
                            it, & return it to me.
                        My mother who is with me, requests to be mentioned affectionately to you. 
                  Yrs &c
                        
                            D Carr
                            
                        
                    